                                                                                     Case 20-01136-btb        Doc 1    Entered 10/14/20 12:30:33        Page 1 of 6




                                                                               1   Jason A. Imes, Esq., NV Bar No. 7030
                                                                                   Schwartzer & McPherson Law Firm
                                                                               2   2850 South Jones Blvd., Suite 1
                                                                                   Las Vegas NV 89146-5308
                                                                               3
                                                                                   Telephone: (702) 228-7590
                                                                               4   Facsimile:     (702) 892-0122
                                                                                   E-Mail:        bkfilings@s-mlaw.com
                                                                               5   Attorneys for Lenard E. Schwartzer, Trustee
                                                                               6                             UNITED STATES BANKRUPTCY COURT
                                                                               7                                       DISTRICT OF NEVADA
                                                                               8    In re:                                               Case No. BK-S-18-16165-BTB
                                                                               9    ONE DEGREE WORLD SYSTEMS, INC.,                      Chapter 7
                                                                              10                                               Debtor. Adversary Proceeding No.:
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11    LENARD E. SCHWARTZER, TRUSTEE,
                                                                              12                             Plaintiff, COMPLAINT FOR AVOIDANCE AND
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                                                                        RECOVERY OF PREFERENTIAL
                                    2850 South Jones Boulevard, Suite 1




                                                                              13    vs.
                                       Las Vegas, Nevada 89146-5308




                                                                                                                        TRANSFERS, AND TO DISALLOW
                                                                              14                                        CLAIMS (11 U.S.C. §547, §550, §502)
                                                                                    MGM RESORTS INTERNATIONAL
                                                                                    OPERATIONS, INC.,
                                                                              15
                                                                                                                            Defendant.
                                                                              16
                                                                              17             Plaintiff LENARD E. SCHWARTZER, as Chapter 7 Trustee for the bankruptcy estate of
                                                                              18   One Degree World Systems, Inc., by and through his counsel, Schwartzer & McPherson Law
                                                                              19   Firm, respectfully alleges as follows:
                                                                              20                                   I. JURISDICTION AND VENUE
                                                                              21             1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334, and the
                                                                              22   statutory and legal predicates for the relief sought herein are 11 U.S.C. §502, §547, §550, and
                                                                              23   Rules 3007 and 7001 of the Federal Rules of Bankruptcy Procedure.
                                                                              24             2.    This is a core proceeding pursuant to 28 U.S.C. § 157 (b)(2)(F).
                                                                              25             3.    This is an adversary proceeding pursuant to Fed.R.Bankr. P. 7001.
                                                                              26             4.    This court has venue over this proceeding pursuant to 28 U.S.C. § 1409(a).
                                                                              27             5.    Pursuant to Fed.R.Bankr.P. 7008(a), the Trustee consents to the entry of final
                                                                              28   orders or judgment by the bankruptcy court.

                                                                                                                                                                       Page 1 of 6
                                                                                     Case 20-01136-btb        Doc 1    Entered 10/14/20 12:30:33         Page 2 of 6




                                                                               1          6.       Pursuant to Local Rule 7008, the Trustee also consents to entry of final orders or
                                                                               2   judgment of the bankruptcy judge if it is determined that the bankruptcy judge, absent consent of
                                                                               3   the parties, cannot enter final orders or judgment consistent with Article III of the United States
                                                                               4   Constitution.
                                                                               5                                       II. CASE BACKGROUND
                                                                               6   A.     The Parties
                                                                               7          7.       Debtor ONE DEGREE WORLD SYSTEMS, INC. (the “Debtor”), filed for relief
                                                                               8   under Chapter 7 of the Bankruptcy Code on October 15, 2018 (the “Petition Date”) and plaintiff
                                                                               9   LENARD E. SCHWARTZER (the “Trustee”) is the duly appointed Chapter 7 Trustee for
                                                                              10   administration of the related bankruptcy estate (the “Bankruptcy Estate”).
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11          8.       Upon information and belief, Defendant MGM RESORTS INTERNATIONAL
                                                                              12   OPERATIONS, INC. (“Defendant”) is a corporation organized under the laws of the State of
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13   Nevada.
                                       Las Vegas, Nevada 89146-5308




                                                                              14   B.     The Transfers
                                                                              15          9.       Prior to the Petition Date, the Debtor contracted with Defendant.
                                                                              16          10.      During the 90-day period prior to the Petition Date (the “Preference Period”) the
                                                                              17   Debtor made a series of transfers in the total sum of $70,780.55 to the Defendant (the “Subject
                                                                              18   Transfers”) which are listed in the attached Exhibit “1.”
                                                                              19          11.      The Subject Transfers were transfers made by the Debtor of an interest of the
                                                                              20   Debtor in property.
                                                                              21          12.      The Subject Transfers were made to or for the benefit of Defendant.
                                                                              22          13.      During the course of this adversary proceeding, the Trustee may learn (through
                                                                              23   discovery or otherwise) of additional transfers made to Defendant during the Preference Period. It
                                                                              24   is the Trustee’s intention to avoid and recover all transfers made by the Debtor of an interest of the
                                                                              25   Debtor in property and to or for the benefit of Defendant or any other transferee during the
                                                                              26   Preference Period. The Trustee reserves his right to amend this Complaint to include additional
                                                                              27   transfers, additional defendants, and/or additional causes of action that may be discovered through
                                                                              28   formal discovery or otherwise.

                                                                                                                                                                        Page 2 of 6
                                                                                    Case 20-01136-btb           Doc 1   Entered 10/14/20 12:30:33       Page 3 of 6




                                                                               1          14.     Pursuant to 11 U.S.C. §547(b), this Complaint is based on reasonable due diligence
                                                                               2   in the circumstance of this case, and the Trustee’s consideration of any known or reasonably
                                                                               3   knowable affirmative defenses. Additionally, Defendant was contacted by Trustee’s counsel prior
                                                                               4   to the filing of this Complaint and given an opportunity to provide an explanation and supporting
                                                                               5   documentation of any affirmative defenses.
                                                                               6          15.     Pursuant to 28 U.S.C. §1409(b), this action either seeks recovery of more than
                                                                               7   $25,000.00, or is being brought in the district where the Defendant resides.
                                                                               8                                   FIRST CAUSE OF ACTION
                                                                                                   (Avoidance of Preferential Transfers Pursuant to 11 USC §547)
                                                                               9
                                                                              10          16.     The Trustee incorporates all previous allegations as though fully set forth herein.
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11          17.     The Debtor made the Subject Transfers to or for the benefit of Defendant.
                                                                              12          18.     The funds for the Subject Transfers from the Debtor to Defendant were an interest
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13   of the Debtor in property.
                                       Las Vegas, Nevada 89146-5308




                                                                              14          19.     Defendant was a creditor of the Debtor at the time of each of the Subject Transfers.

                                                                              15          20.     Each of the Subject Transfers was to or for the benefit of Defendant because each

                                                                              16   of the Transfers reduced a debt or debts then owed by the Debtor.
                                                                              17          21.     The Subject Transfers were each made for, or on account of, an antecedent debt
                                                                              18   owed by the Debtor to Defendant prior to the time of each Subject Transfer.
                                                                              19          22.     The Subject Transfers were made while the Debtor was insolvent.
                                                                              20          23.     Each of the Subject Transfers was made during the Preference Period.
                                                                              21          24.     The Subject Transfers enabled Defendant to receive more than it would have
                                                                              22   received if the Subject Transfers had not been made and Defendant had been paid via distribution
                                                                              23   to the extent provided by the Bankruptcy Code.
                                                                              24          25.     Pursuant to 11 U.S.C. §547(b), each of the Subject Transfers is avoidable.
                                                                              25          26.     Defendant was the initial transferee of the Subject Transfers, or the immediate or
                                                                              26   mediate transferee of such initial transferee or the person for whose benefit the Subject Transfers
                                                                              27   were made.
                                                                              28

                                                                                                                                                                       Page 3 of 6
                                                                                     Case 20-01136-btb        Doc 1     Entered 10/14/20 12:30:33        Page 4 of 6




                                                                               1          27.      The Subject Transfers were not a part of any alternative repayment schedule
                                                                               2   between the Debtor and Defendant created by an approved nonprofit budget and credit counseling
                                                                               3   agency.
                                                                               4          28.      Based upon the foregoing, the Trustee is entitled to an order and judgment against
                                                                               5   Defendant avoiding each of the Subject Transfers under 11 U.S.C. §547(b); and (ii) entitling the
                                                                               6   Trustee to recover the Subject Transfers from Defendant under 11 U.S.C. §550.
                                                                               7                                  SECOND CAUSE OF ACTION
                                                                                                (Recovery of Avoided Preferential Transfers Pursuant to 11 USC §550)
                                                                               8
                                                                               9          29.      The Trustee incorporates all previous allegations as though fully set forth herein.
                                                                              10          30.      The Trustee is entitled to avoid the Subject Transfers pursuant to 11 U.S.C. §547.
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11          31.      Defendant was the initial transferee of the Subject Transfers, or the immediate or
                                                                              12   mediate transferee of such initial transferee, or the person for whose benefit the Subject Transfers
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13   were made.
                                       Las Vegas, Nevada 89146-5308




                                                                              14          32.      Pursuant to 11 U.S.C. §550(a), the Trustee is entitled to an order and judgment for
                                                                              15   recovery of the value of the Subject Transfers from Defendant, together with an award of pre- and
                                                                              16   post-judgment interest thereon from the date of this Complaint to the date of payment or other
                                                                              17   satisfaction of such order and judgment, and the costs of this action.
                                                                              18                                    THIRD CAUSE OF ACTION
                                                                                                   (Disallowance of All Claims Pursuant to 11 USC §502(d) and (j))
                                                                              19
                                                                              20          33.      The Trustee incorporates all previous allegations as through fully set forth herein.

                                                                              21          34.      Defendant is an entity from which property is recoverable under 11 U.S.C. §550.

                                                                              22          35.      Defendant is a transferee of the Subject Transfers avoidable under 11 U.S.C. §547.

                                                                              23          36.      Despite demand therefore, Defendant has not paid the amount of the Subject

                                                                              24   Transfers to the Trustee, or turned over such property for which Defendant is liable under 11

                                                                              25   U.S.C. §550.

                                                                              26          37.      Pursuant to 11 U.S.C. §502(d), any and all claims of Defendant and/or its assignee

                                                                              27   against the Debtor’s chapter 7 estate must be disallowed until such time as Defendant pays to the

                                                                              28   Trustee an amount equal to the aggregate amount of the Subject Transfers, plus interest thereon

                                                                                                                                                                        Page 4 of 6
                                                                                    Case 20-01136-btb        Doc 1     Entered 10/14/20 12:30:33          Page 5 of 6




                                                                               1   and costs.
                                                                               2          38.     Pursuant to 11 U.S.C. §502(j), any and all claims of Defendant, and/or its assignee,
                                                                               3   against the Debtor’s chapter 7 estate must be disallowed until such time as Defendant pays to the
                                                                               4   Trustee an amount equal to the aggregate amount of the Subject Transfers.
                                                                               5                                        PRAYER FOR RELIEF
                                                                               6          WHEREFORE, the Trustee requests:
                                                                               7          1.      That the Subject Transfers identified herein in the aggregate sum of $70,780.55
                                                                               8   from the Debtor to Defendant be avoided as preferential transfers pursuant to 11 U.S.C. §547; and
                                                                               9          2.      That judgment be entered in favor of the Trustee for recovery of the sum of
                                                                              10   $70,780.55 from Defendant; and
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11          3.      That the Court award the Trustee interest pursuant to 28 U.S.C. § 1961(a) from the
                                                                              12   date of this Complaint, plus the costs of this proceeding; and
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13          4.      That any claims held or asserted by Defendant and/or its assignee be disallowed in
                                       Las Vegas, Nevada 89146-5308




                                                                              14   accordance with 11 U.S.C. §502(d) and/or §502(j) until Defendant satisfies the judgment; and
                                                                              15          5.      Such other relief as the Court deems just and proper.
                                                                              16          Dated: October 14, 2020
                                                                              17                                                 /s/Jason A. Imes
                                                                                                                                 Jason A. Imes, Esq.
                                                                              18                                                 Schwartzer & McPherson Law Firm
                                                                                                                                 2850 S. Jones, Blvd., Suite 1
                                                                              19
                                                                                                                                 Las Vegas, NV 89146
                                                                              20                                                 Attorneys for Lenard E. Schwartzer, Trustee

                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                                                        Page 5 of 6
                                                                                   Case 20-01136-btb   Doc 1    Entered 10/14/20 12:30:33   Page 6 of 6




                                                                               1                                     EXHIBIT “1”
                                                                               2                             LIST OF SUBJECT TRANSFERS
                                                                               3                   Check #       Transfer Date      Transfer Amount
                                                                               4             a.    Wire          08/29/2018         $   651.96
                                                                                             b.    Wire          08/29/2018         $ 2,882.95
                                                                               5
                                                                                             c.    Wire          08/29/2018         $ 3,438.14
                                                                               6
                                                                                             d.    Wire          08/29/2018         $ 4,921.63
                                                                               7
                                                                                             e.    Wire          08/29/2018         $11,727.83
                                                                               8             f.    Wire          08/29/2018         $14,395.23
                                                                               9             g.    Wire          08/29/2018         $14,452.95
                                                                              10             h.    1314          09/27//2018        $18,309.86
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11
                                                                              12
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13
                                       Las Vegas, Nevada 89146-5308




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                                          Page 6 of 6
